     Case 3:17-cr-01305-BEN Document 152 Filed 02/03/21 PageID.2040 Page 1 of 1




1    JOHN C. LEMON
     CaliforniaBarNo. 175847
2    LAW OFFICES OF JOHN C. LEMON, APC
  1350 Columbia Street, Suite 600
3 San Diego, California 92101
  (619) 794-0423
4 john@jcl-lawoffice.com

5 Attorney for Mr. Van Dam
6

7                            UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9                          (HONORABLE ROGER T. BENITEZ)
10 UNITED STATES OF AMERICA,                  Case No. l 7cr1305-BEN
11             Plaintiff,
12               v.
13   WARRENVANDAM(3),                         (PROPOSED)
                                              ORDER TERMINATING PROBATION
14             Defendant.
15

16         Good cause having been shown, the defendant having satisfied his financial
17 obligations, completed his community service, and otherwise been in compliance with
18 the conditions of his probation, and with no opposition by either the government or U.S.
19   Probation, it is hereby ordered that Mr. Van Dam's probation is terminated forthwith.
20
21
22

23
24

25

26
27
28
                                                                               17cr1305-BEN
